F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             FEB 2 1999
                            FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk

    GEROME LEON DEBROW,

                Petitioner-Appellant,

    v.                                                     No. 98-6175
                                                     (D.C. No. CIV-97-536-R)
    EDWARD L. EVANS, Warden;                               (W.D. Okla.)
    THE ATTORNEY GENERAL OF
    THE STATE OF OKLAHOMA,

                Respondents-Appellees.




                                ORDER AND JUDGMENT         *




Before PORFILIO , BALDOCK , and HENRY , Circuit Judges.




         After examining petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal.     See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner, who is proceeding pro se, seeks review of the district court’s

denial of his petition for habeas corpus relief under 28 U.S.C. § 2254. Before

petitioner can proceed on appeal, he must secure a certificate of appealability

from this court.   See 28 U.S.C. § 2253(c)(1). Raising the same issues he raised

in the district court, petitioner argues that this court should grant a certificate of

appealability on the following grounds: (1) the magistrate judge failed to address

whether he was denied a direct appeal through no fault of his own; (2) he was

denied his right to counsel during the ten days following his guilty plea; (3) he

did not receive a competency hearing before he pled guilty; and (4) his guilty

plea was not entered voluntarily.

       Upon consideration of the record and petitioner’s brief, we conclude

petitioner has failed to make a substantial showing of a denial of a constitutional

right. See id. § 2253(c)(2). We DENY petitioner’s request for a certificate of

appealability for substantially the reasons stated by the district court in its

memorandum opinion and order filed March 31, 1998, and by the magistrate




                                           -2-
judge in his findings and recommendations filed November 26, 1997, adopted by

the district court on March 31. The appeal is DISMISSED.



                                                Entered for the Court



                                                Bobby R. Baldock
                                                Circuit Judge




                                      -3-